Exhibit SELECTED FINANCIAL RESULTS Three months ended September 30, Nine months ended September 30, (in Canadian dollars) 2008 2007 2008 2007 Financial (000’s) Cash Flow from Operating Activities $ 383,573 $ 232,801 $ 1,004,246 $ 663,464 Cash Distributions to Unitholders(1) 224,417 163,110 619,121 483,388 Cash Withheld for Acquisitions and Capital Expenditures 159,156 69,691 385,125 180,076 Net Income 465,773 93,033 699,397 240,990 Debt Outstanding (net of cash) 522,254 649,829 522,254 649,829 Development Capital Spending 163,215 90,647 377,485 281,045 Acquisitions 4,574 1,755 1,771,383 269,149 Divestments 502,489 96 504,697 5,569 Actual Cash Distributions to Unitholdersper Trust Unit $ 1.31 $ 1.26 $ 3.83 $ 3.78 Financial per Weighted Average Trust Units(2) Cash Flow from Operating Activities $ 2.33 $ 1.80 $ 6.32 $ 5.22 Cash Withheld for Acquisitions and Capital Expenditures 0.97 0.54 2.42 1.42 Net Income 2.82 0.72 4.40 1.90 Payout Ratio(3) 59 % 70 % 62 % 73 % Selected Financial Results per BOE (4) Oil & Gas Sales(5) $ 73.62 $ 49.64 $ 72.44 $ 49.89 Royalties (13.71 ) (9.28 ) (13.54 ) (9.38 ) Commodity Derivative Instruments (6.82 ) 1.00 (5.19 ) 0.63 Operating Costs (10.10 ) (9.61 ) (9.51 ) (9.32 ) General and Administrative (1.50 ) (2.11 ) (1.66 ) (2.00 ) Interest and Other Income and Foreign Exchange (1.46 ) (1.34 ) (1.23 ) (1.34 ) Taxes (0.59 ) (0.70 ) (1.19 ) (0.46 ) Restoration and Abandonment (0.54 ) (0.48 ) (0.52 ) (0.47 ) Cash Flow from Operating Activities before changes in non-cash working capital $ 38.90 $ 27.12 $ 39.60 $ 27.55 Weighted Average Number of Trust Units Outstanding Including Equivalent Exchangeable Limited Partnership Units (thousands) 164,908 129,373 158,980 127,025 Debt/Trailing 12 Month Cash Flow Ratio(6) 0.4 x 0.7 x 0.4 x 0.7 x SELECTED OPERATING RESULTS Three months ended September 30, Nine months ended September 30, 2008 2007 2008 2007 Average Daily Production Natural gas (Mcf/day) 341,803 251,264 336,328 263,884 Crude oil (bbls/day) 34,119 34,077 34,295 34,602 NGLs (bbls/day) 4,557 3,937 4,660 4,194 Total (BOE/day) 95,644 79,891 95,010 82,777 % Natural gas 60 % 52 % 59 % 53 % Average Selling Price (5) Natural gas (per Mcf) $ 8.25 $ 5.59 $ 8.60 $ 6.63 Crude oil (per bbl) 110.63 69.16 103.85 62.75 NGLs (per bbl) 81.20 50.79 77.21 49.26 US$ exchange rate 0.96 0.96 0.98 0.91 Net Wells drilled 272 101 469 177 Success Rate 99 % 99 % 99 % 99 % (1) Calculated based on distributions paid or payable. (2 Based on weighted average trust units outstanding for the period, including the exchangeable limited partnership units assumed through the FocusEnergy Trust acquisition. (3) Calculated as Cash Distributions to Unitholders divided by Cash Flow from Operating Activities.See “Non-GAAP Measures” in the following Management’s Discussion and Analysis. (4) Non-cash amounts have been excluded. (5) Net of oil and gas transportation costs, but before the effects of commodity derivative instruments. (6) Including the trailing 12 month cash flow of Focus Energy Trust. Trust Unit Trading Summary TSX - ERF.un NYSE - ERF For the three months ended September 30, 2008 (CDN$) (US$) High $ 48.15 $ 47.47 Low $ 35.57 $ 33.64 Close $ 38.86 $ 37.19 2008 Cash Distributions Per Trust Unit Payment Month CDN$ US$ First Quarter Total $ 1.26 $ 1.23 Second Quarter Total $ 1.26 $ 1.25 July $ 0.42 $ 0.42 August 0.42 0.39 September 0.47 0.45 Third Quarter Total $ 1.31 $ 1.26 Total Year-to-Date $ 3.83 $ 3.74 The following President’s Message contains forward-looking information and statements. See “Forward-Looking Information and Statements” in the following Management’s Discussion and Analysis, which disclaimer applies to this President’s Message. All dollar amounts in this President’s Message are in Canadian dollars unless otherwise indicated. The following also contains estimates of “contingent resources”. See “Information Regarding Contingent Resource Estimates” in the following Management’s Discussion and Analysis” which applies to such contingent resource disclosure. PRESIDENT’S MESSAGE While the dramatic downturn in commodity prices and the turmoil in the global financial markets have created an environment of unprecedented volatility, Enerplus continued to execute on a number of our business strategies throughout the third quarter and is well positioned to capitalize on opportunities given the current market conditions. The closing of the sale of our Joslyn oil sands lease for net proceeds of $502 million has greatly enhanced our financial flexibility and put us in an enviable position with regard to our balance sheet strength. Our debt to trailing 12 month cash flow ratio is currently 0.4x, one of the lowest in our sector. I am also pleased to report that we have achieved another milestone regarding ouroperated Kirby oil sands project by filing the regulatory application slightly earlier than planned for Phase 1 development of 10,000 bbls/day of bitumen production. These activities have not only helped us to manage our business in the short-term, but are also expected to provide us with the ability to grow our business for the long-term. During the quarter, we recorded cash flow of $383.6 million ($2.33 per unit) on the sale of our crude oil and natural gas production, slightly higher than the cash flows earned during the second quarter of 2008. Actual cash distributions paid to unitholders were $1.31 per unit, up 4% from the second quarter. Our payout ratio was approximately 59% during the period. When we include our development capital expenditures, our adjusted payout ratio was 102% for the quarter. Daily production during the third quarter averaged 95,644 BOE/day, lower than expected due to delays in the execution of our capital program caused by wet weather and optimization activity as well as unplanned downtime at a number of non-operated facilities. The majority of the production shortfall was related to our development program at Shackleton where higher than normal rainfall in both the second and third quarters hampered our ability to execute our shallow gas program. As well, we undertook a review of our completion techniques at Shackleton in order to optimize production from additional zones delaying the tie-in of a number of wells in the area. The level of commodity price volatility experienced recently is unlike any we have seen in recent history. West Texas Intermediate crude oil prices fell 37% from a high of US$145.29/bbl to US$91.15/bbl during the third quarter and have continued to dramatically decline since September 30, 2008. Concerns over rising inventories due to demand destruction from the higher prices and the threat of a global economic slowdown grew throughout the quarter, driving oil prices lower in response. Natural gas prices also fell close to 50% from their peak during the same period.This commodity price downturn, combined with the current uncertainty in the capital markets, has reinforced our belief in the importance of maintaining strong financial flexibility. As a result, we have reduced our monthly cash distribution level from $0.47/unit to $0.38/unit effective with the November 2008 distribution payment. We are also reducing our overall capital spending plans for 2008 by $35 million (6%) to $545 million for the year. However, we continue to invest in long-term growth opportunities. Our revised $545 million capital expenditure guidance includes an additional $20 million of land acquisitions over our original plans which do not provide near-term production or cash flow, but which we expect will help build development opportunities for the future. Looking ahead to 2009, given the lower commodity price environment we currently face as well as the uncertainty in the financial and credit markets, we are expecting our 2009 capital spending to be moderately lower than our 2008 spending. We expect to provide detailed operational and production guidance for 2009 in mid-December. Enerplus Third Quarter Report 2008 2 As a result of our adjustment in capital spending and lower than expected third quarter production, we are lowering our 2008 average annual production guidance slightly to 96,000 BOE/day and adjusting our anticipated exit rate from 100,000 BOE/day to 98,500 BOE/day. Our operating costs are also impacted by the reduced production forecast as well as by continued cost increases related to our optimization activities in the U.S. As a result we are now estimating full year 2008 operating costs to be $9.50/BOE versus our previous guidance of $9.00/BOE.
